department of the treasury internal_revenue_service washington d c contact person identification_number telephone number taxpayer_identification_number tax_exempt_and_government_entities_division release number release date date date uil r r e egen a o m i u o h u o e u o y o u o h a l a m o c g a o e w n n d k k n i dear we have considered your ruling_request dated date you are requesting a ruling under sec_4941 of the code with regard to a settlement agreement affecting certain testamentary bequests to a private_foundation described in sec_501 and sec_509 facts a and b are the surviving children of c c a resident of state died on date d is a limited_partnership in which each of a b and c held certain partnership interests at the time of c's death the assets held by c at c’s death included a x general_partnership interest in d and a y limited_partnership_interest in d collectively the interests e is a private_foundation described in sec_501 and sec_509 of the code the two executors of c’s estate also serve as the two co-trustees of e prior to c's death a b and c executed an agreement granting each of a and b the right upon c’s death to purchase one-half of c’s limited_partnership interests in d at a price equal to the value of those interests as of the date of c’s death as determined by an independent qualified_appraiser subject_to increase or decrease equal to the final_determination of the value of those interests in the federal estate_tax proceedings for c’s estate the first option’ c’s will as submitted for probate in the court with jurisdiction over c’s estate bequeathed c’s general_partnership interest in d outright to e the will further directed the executors to offer subject_to the terms and conditions of the partnership_agreement of d in writing to each of a and b the option to purchase for cash up to one-half of c’s limited_partnership interests in d that c owned at c’s death at its value as finally fixed and determined for federal estate_tax purposes after independent appraisal the second option’ in addition c’s will provided that the residue of c’s estate after satisfaction of certain specific bequests set forth in c’s will and after satisfaction of debts administrative expenses and taxes attributable to c’s estate would pass to e subsequent to submission to the court of c’s will for probate a series of arbitration and court proceedings were launched involving a b the executors and the trustees each of the first option the second option and the bequests to e was challenged as part of the various proceedings in addition the executors filed claims against a and b for alleged overdistributions from d to a and b after approximately z years of litigation and arbitration proceedings regarding the interests the attorney_general of state intervened in an attempt to help resolve the parties’ disputes with the help of the attorney_general of state a b the executors and the trustees entered into a settlement agreement effective as of date under the settlement agreement a and b will purchase all of the interests at a price set forth in the settlement agreement this price is equal to the value of the interests as reported by c’s will pay a designated amount in estate for federal estate_tax purposes in addition a and b settlement of all additional claims made by the executors against a and b with regard to the interests the attorney_general of state consented to the settlement agreement on date the court with jurisdiction over c’s estate issued an order approving the settlement agreement ruling requested the execution delivery and performance of the settlement agreement and the consummation by the parties of the transactions contemplated therein will not constitute acts of direct or indirect self-dealing under sec_4941 and none of the parties to the settlement agreement including their executors trustees directors officers owners employees agents and attorneys will be liable for tax under sec_4941 for such actions law sec_4941 imposes certain excise_taxes on direct and indirect acts of self-dealing between a disqualified_person and a private_foundation and also imposes a separate excise_tax on the participation by any foundation_manager in an act of self-dealing between a disqualified_person and a private_foundation knowing it is such an act unless such participation is not willful and is due to reasonable_cause sec_4941 provides that for purposes of sec_4942 the term self-dealing means any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person sec_4941 defines self-dealing to include any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 provides that the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation a family_member of a substantial_contributor including children and foundation managers including trustees and individuals with similar powers or responsibilities sec_53_4946-1 of the foundation and similar excise_tax regulations with reference to sec_507 of the code defines the term substantial contributor’ as any person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than percent of the total contributions and bequests received by the private_foundation in the year of such contribution and in the case of a_trust the creator of the trust in 572_fsupp_9 e d ark aff'd 718_f2d_290 cir cert den 466_us_962 the court held that purchase by a decedent’s son who was also executor of the estate of estate property earmarked for a private_foundation was indirect self-dealing in 87_tc_1016 the court held that because a foundation which was a beneficiary of an estate had an expectancy interest in the estate sale of estate property otherwise passing from the estate to the foundation constituted acts of indirect self- dealing under sec_4941 analysis self-dealing under sec_4941 may occur by virtue of the transfer of property held in an estate to which a private_foundation has an interest or expectancy 572_fsupp_9 e d ark aff'd 718_f2d_290 8th cir cert den 466_us_962 reis 87_tc_1016 absent the litigation and arbitration proceedings e arguably had an expectancy under the terms of c’s will as submitted for probate either in the interests themselves or with regard to the limited_partnership interests in an amount of money equal in value to the option_price in fact e’s ultimate expectancy with regard to the interests depended on final resolution of the litigation and arbitration proceedings although the parties to the settlement agreement could have awaited the end of those proceedings doing so may have taken many more years cost a considerable amount in legal fees and ultimately resulted in less property for e instead the parties chose to settle the dispute all parties to the settlement agreement were represented by independent counsel and there is no suggestion of collusion to benefit any particular party the attorney_general of state participated in facilitating the settlement agreement and consented to its terms the court with appropriate jurisdiction over c’s estate has approved the settlement agreement entering into the settlement agreement will eliminate the risk that e’s expectancy with regard to the interests might be reduced if the litigation and arbitration proceedings continued will preclude the need to expend additional charitable funds pursuing the litigation and will allow e to access the property passing to it from c’s estate and begin to use that property in furtherance of its charitable activities because the settlement agreement was the product of arm’s-length negotiations including the participation and consent of the attorney_general of state and approval of the court with jurisdiction over c’s estate e's expectancy in c’s estate with regard to the interests is established by the settlement agreement all parties acting in performance of the settlement agreement are viewed as merely carrying out their legal rights and obligations with regard to the interests ruling accordingly based on the facts and circumstances discussed above we rule that the execution delivery and performance of the settlement agreement and the consummation by the parties of the transactions contemplated therein does not give rise to self-dealing under sec_4941 and no tax under sec_4941 is due with regard to the transactions described in the settlement agreement this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning federal tax_liabilities this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely matthew l giuliano manager exempt_organizations guidance group enclosure notice
